Citation Nr: 0607769	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The veteran claims that his hypertension is associated with 
his service-connected diabetes mellitus.  The Board has 
accordingly recharacterized that issue to more accurately 
reflect the veteran's contention.

In December 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Hypertension did not have its onset during active service 
or within one year after separation from service, nor did it 
result from disease or injury in service.

2.  Hypertension was not caused or aggravated by service-
connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension on a direct basis have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for entitlement to service connection for 
hypertension, as secondary to service-connected diabetes 
mellitus, have not been met.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2001 and the October 2003 
supplemental statement of the case.  The veteran was told of 
the requirements to successfully establish service connection 
and secondary service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in March 2002 and June 2004.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claim on the 
merits.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
hypertension, may be established based on a legal 
"presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board has reviewed all VA and private treatment records 
and the March 2002 and June 2004 VA examinations, and finds 
that there is no competent evidence that the veteran's 
hypertension had its onset during active service or within 
one year of his separation from active service, or is related 
to any in-service disease or injury.  

Service medical records are negative for any complaints or 
findings of hypertension.  Separation examination revealed a 
blood pressure of 140/78.  The veteran, however, was not 
diagnosed as having hypertension until December 1996, during 
an Agent Orange examination.  Although the examiner noted 
that the veteran had a 30 year history of having 
hypertension, this notation was not based upon review of the 
claims folder and there is no evidence of record showing that 
the veteran had high blood pressure or received treatment for 
high blood pressure prior to 1996, over 28 years after 
service.  

During the March 2002 VA examination, in which the claims 
file was reviewed, the veteran stated that he was diagnosed 
as having hypertension in 1997 and prior to that diagnosis, 
he was never told that he had hypertension.  The highest 
blood pressure during the examination was 128/88 and he was 
diagnosed as having hypertension, well controlled.  

Furthermore, the June 2004 examiner opined, after reviewing 
the veteran's claims file, that the veteran's hypertension 
was less likely than not caused by or was a result of his 
service.  He stated that although the veteran had a blood 
pressure of 140/78 at separation, this single blood pressure 
reading did not warrant a diagnosis of arterial hypertension 
at that time and if he did have arterial hypertension at that 
time and it remained untreated during these years, he should 
have more significant symptoms and signs of hypertensive 
cardiovascular disease like cardiac enlargement and various 
symptoms and signs of congestive heart failure, for which 
there were no objective findings at that time.  As the 
examiner provided a rationale and cited to specific evidence 
in the file as support for the opinion, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In correspondence of record and during the December 2005 
personal hearing, the veteran asserts that he has had 
hypertension for years and that he did not seek treatment for 
it as he had no medical problems following service that 
required treatment that actually identified any elevated 
blood pressure until 1996.  Yet, during his personal hearing, 
the veteran did state that he was diagnosed as having 
diabetes 20 years earlier.  More significantly, for 28 years 
following service there is no documented objective evidence 
of complaints of or treatment for high blood pressure or 
hypertension.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  Despite the veteran's 
assertion of continuing symptomatology, the long time lapse 
between service and any documented evidence of treatment 
preponderates against a finding of hypertension during 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The evidence does not show that the veteran was diagnosed 
with hypertension within one year following his separation 
from service.  This disability was not diagnosed until 1996.  
As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

After a careful review of the evidence of record, the Board 
also finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to secondary service 
connection for hypertension.  The veteran contends that 
diabetes caused him to have hypertension.  There is no 
competent medical evidence of record showing that 
hypertension is related to his service-connected diabetes 
mellitus and no medical professional has provided an opinion 
that the veteran's hypertension is in any way related to his 
diabetes mellitus.  38 C.F.R. § 3.310(a).

Finally, the veteran contends that his hypertension is the 
result of herbicide exposure, to include Agent Orange, during 
his service in the Republic of Vietnam.  Hypertension, 
however, is not listed under 38 C.F.R. § 3.309(e) as a 
disease for which the presumption is applicable.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
hypertension to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for hypertension on a direct basis and as 
secondary to the service-connected diabetes mellitus.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for hypertension, to include as secondary 
to the service-connected diabetes mellitus, is denied.



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


